UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange 6.75% Mandatory Convertible Preferred Stock New York Stock Exchange Preferred Stock Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act 0 YesSNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. 0 YesSNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes 0 No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.0 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer,”“large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): 0 Large accelerated filerS Accelerated filer0 Non-accelerated filer (Do not check if a smaller reporting company)0 Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). 0 Yes S No The aggregate market value of classes of common stock held by non-affiliates of the registrant was approximately $706 million on February 29, 2008, and approximately $322 million on June 30, 2007. On February 29, 2008, there were issued and outstanding 54,381,818 shares of the registrant’s Common Stock and on June 30, 2007, there were issued and outstanding 34,692,490 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of our Proxy Statement for our 2008 Annual Meeting to be held on June 5, 2008 are incorporated by reference into Part III (Items 10, 11, 12, 13 and 14) of this report. Explanatory Note McMoRan Exploration Co. (McMoRan) is filing this Amendment No. 1 on Form 10-K/A (this Amendment) to its Annual Report on Form 10-K for the fiscal year ended December 31, 2007 (the Form 10-K). The Form 10-K was originally filed with the Securities and Exchange Commission (SEC) on March 17, 2008. The purpose of this Amendment is to clarify and correct certain information related to production volumes that were previously disclosed in Items 1. and 2. “Business and Properties – Properties – Production, Unit Prices and Costs” of Part I of the Form 10-K and Note 14 (Supplementary Oil and Gas Information – Proved Oil and Natural Gas Reserves (Unaudited)) of Item 8. “Financial Statements and Supplementary Data” of Part II of the Form 10-K. As required by Rule 12b-15 under the Securities Exchange Act of 1934, McMoRan has set forth in this Amendment the complete text of Part I, Items 1. and 2., and Part II, Item 8 of the Form 10-K, as amended. This Amendment does not change any other information set forth in the Form 10-K. As a result of this Amendment, McMoRan is also including updated certifications required under Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and updated consents from Ernst & Young LLP and Ryder Scott Company, L.
